DETAILED ACTION
This is the First Office Action on the Merits based on the 17/378,291 application filed on 07/16/2021 and which claims as originally filed have been considered in the ensuing action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0118828, filed on 09/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference numbers 150, 151 in FIG.4
Reference numbers 212, 211, 250,251 in FIG.5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1, line 2, “a body provided” should be corrected to --- a body configured to---
Claim 2, line 2, “a body provided” should be corrected to --- a body configured to---
Claim 3, line 2, “a body provided” should be corrected to --- a body configured to---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first folding groove that is provided in a horizontal direction in the body and is repeatedly formed along an inner surface of the body" in lines 8-9.  It is unclear how a single first folding groove is repeatedly formed along an inner surface of the body. The Examiner suggests to amend this limitation to --- a plurality of first folding grooves that are provided in a horizontal direction in the body and are repeatedly formed along an inner surface of the body--- (As shown in Applicant’s Drawing, FIG. 1, a plurality of the first folding grooves 114 are repeatedly formed along an inner surface of the body 110).
Claim 3 recites the limitation “a second folding groove” in line 8. It is unclear there has not been a first folding groove claimed. The Examiner suggests to amend this limitation to ---a folding groove---
Claim 5 recites the limitation “a second deformation prevention clip” in lines 1-2. It is unclear there has not been a first deformation prevention clip claimed. The Examiner suggests to amend this limitation to ---a deformation prevention clip ---


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (KR 1701411).
Regarding claim 1: Ahn disclose a hand gripper for a baseball player (second embodiment 200, see attached English translation para [0001] “The present invention relates to a gripper for a baseball player, and more particularly to a gripper for a baseball player who is gripped using a thumb, a finger, and a stop”; The Examiner notes that first embodiment 100 and the second embodiment share some common features), comprising: 
The present invention relates to a gripper for a baseball player, and more particularly to a gripper for a baseball player who is gripped using a thumb, a finger, and a stop”); and 
an elastic body (elastic reinforcing member 250, see annotated in FIG. 3) fastened to the body (second embodiment 200, see annotated in FIG.3) to provide an elastic force (see attached English translation para [0028] “an elasticity reinforcing member 250 provided along the body 210 and detachably coupled to the body 210”), 
wherein the body (the body includes the body 210 and cover 231, see annotated in FIG.3) includes: 
a gripping surface (outer surface of the body 210, see annotated in FIG.3), which has a partially cut-out ring shape (see FIG.3), including an upper end (upper grip portion 211, see annotated in FIG. 3) and a lower end and (lower grip portion 213, see annotated in FIG. 3) having a predetermined radius of curvature (see attached English translation para [0016] “The body 110 has a curved surface having a predetermined radius of curvature and includes an upper grip portion 111 and a lower grip portion 113”; the Examiner notes that the upper grip portion 211 is equivalent with the upper grip portion 111 and the lower grip portion 213 is equivalent with the lower grip portion 113); and 
a first folding groove (see annotated in FIG.3) that is provided in a horizontal direction (dashed arrow, see annotated in FIG.3) in the body (the body includes the 
when the user applies a force while gripping the body (the body includes the body 210 and cover 231, see annotated in FIG.3), the body (the body includes the body 210 and cover 231, see annotated in FIG.3) is bent, and thus the upper end (upper grip portion 211, see annotated in FIG. 3) and the lower end (lower grip portion 213, see annotated in FIG. 3) of the body come into contact with each other (the Examiner notes that the upper grip portion 211 is equivalent with the upper grip portion 111 and the lower grip portion 213 is equivalent with the lower grip portion 113; each of the upper grip portion 211 and lower grip portion 213 has a stopping part wherein the upper grip portion 211 and lower grip portion 213 are in contact with each other via the stopping part; see attached English translation para [0023] “A stopping part (not shown) is provided at one end of the upper grip part 111 and at one end of the lower grip part 113. The stop parts are formed in the upper grip part 111 and the lower grip part 113, May be provided so as to be in contact with each other under a predetermined pressure”).

    PNG
    media_image1.png
    927
    1303
    media_image1.png
    Greyscale


Regarding claim 2: Ahn disclose a hand gripper for a baseball player (second embodiment 200, see attached English translation para [0001] “The present invention relates to a gripper for a baseball player, and more particularly to a gripper for a baseball player who is gripped using a thumb, a finger, and a stop”; The Examiner notes that first embodiment 100 and the second embodiment share some common features), comprising: 
a body (the body includes the body 210 and cover 231, see annotated in FIG.3) provided to be covered and gripped by an index finger, a middle finger, and a big finger of a user (see attached English translation para [0001] “The present invention relates to a gripper for a baseball player, and more particularly to a gripper for a baseball player who is gripped using a thumb, a finger, and a stop”); and 
an elastic body (elastic reinforcing member 250, see annotated in FIG. 3) fastened to the body (second embodiment 200, see annotated in FIG.3) to provide an elastic force (see attached English translation para [0028] “an elasticity reinforcing member 250 provided along the body 210 and detachably coupled to the body 210”), 
wherein the body (the body includes the body 210 and cover 231, see annotated in FIG.3) includes: 
a gripping surface (outer surface of the body 210, see annotated in FIG.3), which has a partially cut-out ring shape (see FIG.3), including an upper end (upper grip portion 211, see annotated in FIG. 3) and a lower end (lower grip portion 213, see annotated in FIG. 3) having a predetermined radius of curvature (see attached English translation para [0016] “The body 110 has a curved surface having a predetermined radius of curvature and includes an upper grip portion 111 and a lower grip portion 113”; the Examiner notes that the upper grip portion 211 is equivalent with the upper grip portion 111 and the lower grip portion 213 is equivalent with the lower grip portion 113); and 
an inclined surface (see annotated in FIG.3) inclined inward from the body (the body includes the body 210 and cover 231, see annotated in FIG.3) on each of two sides (annotated side of the stiffener receiving portion 230, see annotated in FIG.3) of the body in order to reduce a load (the bending force of the body 210 and cover 231, see annotated in FIG. 3) generated on the two sides (annotated side of the stiffener A stopping part (not shown) is provided at one end of the upper grip part 111 and at one end of the lower grip part 113. The stop parts are formed in the upper grip part 111 and the lower grip part 113, May be provided so as to be in contact with each other under a predetermined pressure”), and 
when the user applies a force while gripping the body (the body includes the body 210 and cover 231, see annotated in FIG.3), the body (the body includes the body 210 and cover 231, see annotated in FIG.3) is bent, and thus the upper end (upper grip portion 211, see annotated in FIG. 3) and the lower end (lower grip portion 213, see annotated in FIG. 3) of the body come into contact with each other (the Examiner notes that the upper grip portion 211 is equivalent with the upper grip portion 111 and the lower grip portion 213 is equivalent with the lower grip portion 113; each of the upper grip portion 211 and lower grip portion 213 has a stopping part wherein the upper grip portion 211 and lower grip portion 213 are in contact with each other via the stopping part; see attached English translation para [0023] “A stopping part (not shown) is provided at one end of the upper grip part 111 and at one end of the lower grip part 113. The stop parts are formed in the upper grip part 111 and the lower grip part 113, May be provided so as to be in contact with each other under a predetermined pressure”).

    PNG
    media_image2.png
    895
    1303
    media_image2.png
    Greyscale


Regarding claim 3: Ahn disclose a hand gripper for a baseball player (second embodiment 200, see attached English translation para [0001] “The present invention relates to a gripper for a baseball player, and more particularly to a gripper for a baseball player who is gripped using a thumb, a finger, and a stop”; The Examiner notes that first embodiment 100 and the second embodiment share some common features), comprising:
The present invention relates to a gripper for a baseball player, and more particularly to a gripper for a baseball player who is gripped using a thumb, a finger, and a stop”); and 
an elastic body (elastic reinforcing member 250, see annotated in FIG. 3) fastened to the body (second embodiment 200, see annotated in FIG.3) to provide an elastic force (Para [0028] “an elasticity reinforcing member 250 provided along the body 210 and detachably coupled to the body 210”), 
wherein the body (the body includes the body 210 and cover 231, see annotated in FIG.3) includes: 
a gripping surface (outer surface of the body 210, see annotated in FIG.3), which has a partially cut-out ring shape (see FIG.3), including an upper end (upper grip portion 211, see annotated in FIG. 3) and a lower end (lower grip portion 213, see annotated in FIG. 3) having a predetermined radius of curvature (see attached English translation para [0016] “The body 110 has a curved surface having a predetermined radius of curvature and includes an upper grip portion 111 and a lower grip portion 113”; the Examiner notes that the upper grip portion 211 is equivalent with the upper grip portion 111 and the lower grip portion 213 is equivalent with the lower grip portion 113); and 
a second folding groove (annotated groove at the side, see annotated in FIG.3; As much as the Applicant has shown the first and second folding grooves, Ahn has shown the same first and second folding grooves, the Examiner note that a first folding A stopping part (not shown) is provided at one end of the upper grip part 111 and at one end of the lower grip part 113. The stop parts are formed in the upper grip part 111 and the lower grip part 113, May be provided so as to be in contact with each other under a predetermined pressure”), and 
when the user applies a force while gripping the body (the body includes the body 210 and cover 231, see annotated in FIG.3), the body (the body includes the body 210 and cover 231, see annotated in FIG.3) is bent, and thus the upper end (upper grip portion 211, see annotated in FIG. 3) and the lower end (lower grip portion 213, see annotated in FIG. 3) of the body come into contact with each other (the Examiner notes that the upper grip portion 211 is equivalent with the upper grip portion 111 and the lower grip portion 213 is equivalent with the lower grip portion 113; each of the upper A stopping part (not shown) is provided at one end of the upper grip part 111 and at one end of the lower grip part 113. The stop parts are formed in the upper grip part 111 and the lower grip part 113, May be provided so as to be in contact with each other under a predetermined pressure”).



    PNG
    media_image3.png
    895
    1303
    media_image3.png
    Greyscale


Regarding claim 4: Ahn disclose a first deformation prevention clip (see annotated in FIG.3) inserted into the first folding groove (the annotated first deformation prevention clip positioned within the annotated first folding groove, see annotated in FIG.3) in order to prevent deformation of the body (the body includes the body 210 and cover 231, see annotated in FIG.3) due to repeated use.

    PNG
    media_image1.png
    927
    1303
    media_image1.png
    Greyscale


Regarding claim 5: Ahn disclose a second deformation prevention clip (see annotated in FIG.3) inserted into the second folding groove (the annotated second deformation prevention clip positioned within the annotated second folding groove, see annotated in FIG.3; As much as the Applicant has shown the first and second folding grooves, Ahn has shown the same first and second folding grooves, the Examiner note 

    PNG
    media_image3.png
    895
    1303
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784